Per Curiam.
The fact stated by the justice, that the set-off h~cl been subsequently allowed in another action, cannot be taken notice of upon his return in this cause, because it was going out of the case. was testimony not within the requisition of the certiara~i, and for the truth of which the justice could not I~e responsible, in an action for a false return. The refusalof the set-off was wrong, because it was not strictly admissible in the former suit, which was trespass. For that reasor~, the judgment must be reversed.
Judgment reversed.